Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing VIA EDGAR AND FACSIMILE (292) 772-9203 Michael K. Pressman Special Counsel Office of Mergers and Acquisitions Division of Corporate Finance Securities and Exchange Commission treet, N.E. Washington, DC 20549-7010 Re: Office Depot, Inc. DEFA14A filed March 31, 2008 File No. 1-10948 Dear Mr. Pressman: On behalf of our client, Office Depot, Inc. ( Office Depot ), we are providing the staff of the Division of Corporation Finance (the  Staff ) of the Securities and Exchange Commission (the Commission) with Office Depots responses to the comments in your letter dated April 4, 2008 (received on April 7, 2008) regarding Office Depots Supplement No. 1 filed on March 31, 2008 ( Supplement No. 1 ) to Office Depots definitive proxy statement dated March 14, 2008 (the  Definitive Proxy Statement ). For your convenience, each response below corresponds to the bold italicized comment that immediately precedes it, each of which has been reproduced from your letter in the order presented. Mr. Michael K. Pressman, Special Counsel Securities and Exchange Commission April 14, 2008 Page 2 1. We note that you have not filed a form of the Notice of Internet Availability of Proxy Materials as required by Rule 14a-16(i). Please file the required material. At the request of the Staff, on April 9, 2008, we filed on behalf of Office Depot under the EDGAR header tag DEFA14A the Notice of Internet Availability of Proxy that was sent to Office Depots stockholders on or about March 14, 2008. 2. Please note that it appears that your proxy statement filed under the EDGAR header tag DEFA14A on March 24, 2008 should have been filed under the EDGAR header tag DEFR14A.
